BRITT, Justice.
Counsel for defendant excepted to the judgment entered and perfected his appeal. The record on appeal contains no assignments of error. Without presenting any arguments in his brief, defense counsel has submitted the record on appeal with a request that we examine the record to the end that we might determine whether any prejudicial error occurred at defendant’s trial.
While Rule 28 of the Rules of Appellate Procedure specifies that our view is limited to questions which are supported by arguments and authorities cited in the brief, we may suspend or vary the Rules in order to prevent manifest injustice or expedite *193a decision in the public interest. State v. Adams, 298 N.C. 802, 260 S.E. 2d 431 (1979); N.C. R. App. P. 2.
Though no argument has been presented to us for our consideration, because of the seriousness of the offenses charged and the severity of the punishment imposed, we have elected to examine the entire record. On the basis of our examination, we conclude that the cases were properly presented to the jury for decision since there was substantial evidence of every essential element of the offenses charged and that defendant was the perpetrator of the offenses. See State v. Adams, supra; State v. Roseman, 279 N.C. 573, 184 S.E. 2d 289 (1971). Furthermore, we are unable to find any prejudicial error in the admission of evidence. The court in its instructions correctly explained and applied the applicable law to the evidence presented.
We, therefore, hold that there was no error committed which would warrant the disturbing of the verdicts and judgments.
No error.
Justice BROCK did not participate in the consideration or decision of this case.